Dissenting opinion by
Thompson, J.
I can not agree to the opinion of the court in this case, for the reasons stated in my opinion in Cummings v. Jamison (No. 2095). My understanding of the decisions of the *211supreme court, in the two former appeals of this case (50 Mo. 60; 72 Mo. 441), as applied to the facts then and now in evidence is that the Grand Prairie common fields of St. Louis was one field, under one enclosure, though owned and cultivated in severalty by various persons; that the effect of the act of 1812, was to recognize and confirm the title of these various occupiers and cultivators, as they existed on the 20th day of December, 1803, and to withdraw this entire field from future disposition as a part of the public domain; that the effect of this act was to dispose of all the lands within the boundaries of this one field, within the terms of the act of 1820, which granted the sixteenth section in every township to the state of Missouri for the use of public schools; that as the effect of the act of 1812 was to remove the entire body of land known as the Grand Prairie common fields from disposition thereafter as apart of the public domain, the plaintiffs took nothing by virtue of the act of 1820, within the out boundary line of those fields. To my mind it makes no difference that some of the ancient occupiers of those fields or their heirs have never appeared to claim the lands which belonged to them and which were confirmed to them by the act of 1812. To my mind the question does not stand so much upon the doctrine of outstanding title as upon the ground that nothing was ever granted to these plaintiffs within the boundary line of these common fields. I have the satisfaction of knowing that if I have misunderstood the decisions of the supreme court, that tribunal may have the opportunity, upon an appeal from the decision of this court, of saying what it really did mean. The rule which I deduce from those decisions is commended by strong reasons of public policy. It saves the rights of occupiers who, by themselves and those through whom they claim, have held these lands for two or three generations.